81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven E. HESTER, Plaintiff-Appellant,v.Steven STOWE, F.B.I.;  Ed Ryan, F.B.I.;  Patrick McNardo,U.S.M.;  Scott Sewall, U.S.M.;  Officer Sweet, AA CountyPolice;  Ben Wilson, B.C.D.C.;  Venable, Social Worker,B.C.D.C., Defendants-Appellees.
No. 95-7962.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 12, 1996.Decided:  March 21, 1996.

Steven E. Hester, Appellant Pro Se.
Lynne Ann Battaglia, United States Attorney, Perry F. Sekus, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellees.
Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing certain Defendants and certain claims from his 42 U.S.C. § 1983 (1988) action.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.